Citation Nr: 1549269	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a skin disability.

2.  Entitlement to service connection for a skin disability, including as due to herbicide exposure.

3.  Entitlement to service connection for residuals of heat exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1967 to October 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in Detroit, Michigan, which, in pertinent part, denied service connection for a skin disability and residuals of heat exposure.  The Board notes that the Veteran was originally denied service connection for a skin disability in February 1988; however, during the course of this appeal the RO did not develop or address the need for new and material evidence to reopen the skin disability issue.  As the instant decision reopens the issue of service connection for a skin disability and remands for a VA examination and opinion, there is no prejudice to the Veteran in the Board's rendering a decision at this time.

In the May 2011 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board as to the issues on appeal.  In a September 2011 response to an August 2011 VA letter addressing the Veteran's hearing options, the Veteran submitted a written statement asking to withdraw the hearing request and to proceed with adjudication.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2015).

In a February 2012 rating decision, the Veteran was denied service connection for hair and tooth loss.  The rating decision subsequently became final.  In a November 2015 brief addressing the issues on appeal, the Veteran's representative noted that VA never provided the Veteran an examination addressing wether the advanced loss of teeth and hair was a result of exposure to herbicides in service.  As such, the issues of wether new and material evidence has been received to reopen service connection for hair and tooth loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for a skin disability, including as due to herbicide exposure, and residuals of heat exposure are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 1988 RO rating decision denied service connection for a skin disability, effectively finding that there was no current diagnosis of a skin disability after the Veteran failed to appear for a scheduled VA skin examination.

2.  New evidence received since the February 1988 rating decision relates to an unestablished fact of a current skin disability diagnosis that is necessary to substantiate a claim for service connection for a skin disability.


CONCLUSIONS OF LAW

1.  The February 1988 rating decision denying service connection for a skin disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the February 1988 rating decision is new and material to reopen service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The instant decision reopens and remands the issue of service connection for a skin disability.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for a Skin Disability

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A February 1988 RO rating decision denied service connection for a skin disability, effectively finding that there was no current diagnosis of a skin disability after the Veteran failed to appear for a scheduled VA skin examination.  The Veteran did not file a timely notice of disagreement (NOD) following the February 1988 rating decision, and no new and material evidence was received during the one year appeal period following the decision.  As such, the February 1988 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the February 1988 rating decision denying service connection for a skin disability, VA has received a number of VA treatment (medical) records.  VA treatment records printed in 2014 reflect that "benign neoplasm of skin of trunk" is included on the problem list.  It is unclear when this condition was diagnosed.  Such evidence relates to an unestablished fact of a possible current diagnosis of a skin disability and could reasonably substantiate the issue of service connection for a skin disability, or, at the very least, would trigger the VCAA duty to assist by providing a VA skin examination with medical opinion.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a skin disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a skin disability is granted.


REMAND

VA Examination Law and Regulation

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2015).  Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Service Connection for a Skin Disability

The Veteran has not received a VA skin examination.  As noted above, VA treatment records reflect that the Veteran may have a currently diagnosed skin disability.  Further, service treatment records convey that the Veteran was treated for bilateral hand blisters and a right eye sore, which was treated with Neosporin, in August 1967.  The Veteran, who served in the Republic of Vietnam, has also advanced that a currently diagnosed skin disability may have been caused by exposure to the herbicide Agent Orange.  For these reasons, the Board finds that remand for a VA examination and opinion is warranted.

Service Connection for Residuals of Heat Exposure

The Veteran has advanced having residuals of in-service heat exposure.  Service treatment records reflect that in July 1967 the Veteran was treated for heat exhaustion due to complaints of headache and vomiting after exercise.  As the Board does not have the requisite medical knowledge to address whether the medical evidence of records reflects symptoms that may be due to the residuals of heat exposure, remand is warranted to help determine whether any such residuals exist and, if so, whether such residuals are related to service.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from January 2012.

Accordingly, the issues of service connection for a skin disability, including as due to herbicide exposure, and residuals of heat exposure are REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's advanced skin and heat exposure disabilities, not already of record, for the period on and after January 2012.

2.  Then, schedule the Veteran for the appropriate VA examination(s).  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Skin Disability

A)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed skin disability, including the previously diagnosed benign skin neoplasm on the trunk, had its onset during a period of active service, including as due to the in-service bilateral hand blisters and right eye sore?  

B)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed skin disability, including the previously diagnosed benign skin neoplasm on the trunk, was directly caused by exposure to herbicides, including Agent Orange, in service?

Heat Exposure Residuals

A)  Examine the Veteran to determine whether the Veteran has any symptoms and/or disabilities caused by heat exposure.

B)  If the Veteran is found to have residuals of heat exposure, opine as to whether it is at least as likely as not (50 percent or higher degree of probability) that the heat exposure residuals had their onset during a period of active service, including as due to the Veteran's diagnosed in-service heat exhaustion in July 1967.

3.  Then, readjudicate the issues of service connection for a skin disability, including as due to herbicide exposure, and residuals of heat exposure.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


